Citation Nr: 0207658	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  94-41 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus or related 
upper respiratory disorder, secondary to service-connected 
residuals of septorhinoplasty.

2.  Entitlement to an increased rating for residuals of 
septorhinoplasty with headaches, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in January 1995.  The Board remanded the 
case in March 1997 and September 1998 for additional 
development of the record.

In September 1998, the Board remanded as well the issues of 
entitlement to service connection for hearing loss and right 
hip disorder.  The veteran had disagreed with RO decisions, 
and remand was required so that a statement of the case (SOC) 
could be issued.  On September 22, 2000, the RO issued a SOC.  
The veteran did not thereafter file a substantive appeal, and 
those issues are not before the Board.


FINDINGS OF FACT

1.  The veteran's currently diagnosed sinusitis is not been 
shown to be related to his service-connected residuals of 
septorhinplasty.

2.  The veteran's service-connected residuals of 
septorhinoplasty is manifested by complaints of congestion 
and crusting and clinical findings of moderate crusting and 
ozena.



CONCLUSION OF LAW

1.  The veteran is not entitled to service connection for 
sinus or related upper respiratory disorder, to include 
sinusitis, as secondary to service-connected residuals of 
septorhinoplasty.  38 C.F.R § 3.310(a) (2001).

2.  The criteria for a 30 percent rating, but no more, for 
service-connected residuals of septorhinoplasty are met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Codes 6501, 6502 (1996); 38 C.F.R. § 
4.97, Diagnostic Codes 6502, 6522, 6523, 6524 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran's claims are for service connection and for an 
increased rating for a service-connected disability.  The 
veteran submitted his claims in June 1993 and there is 
nothing in the record to indicate the need for the submission 
of an application form with regard to the claim for service 
connection.  There are no particular application forms 
required for an increased rating claim.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO issued 
a statement of the case in January 1994 to the veteran.  In 
January 1994, the RO also sent a letter to the veteran 
advising him that he could submit medical evidence regarding 
his increased rating claim.  He was notified that he should 
identify any VA treatment records and that those records 
would be requested by the RO.  He was also notified that he 
should identify any private treatment records and furnish 
release forms so that those records could be requested.  
Supplemental statements of the case (SSOC) were issued in 
August 1994, April 1995, June 1995 and September 1996.  The 
Board remanded the case in March 1997.  The RO issued SSOC's 
in September, October and December 1997.  The Board again 
remanded the case in September 1998 for completion of the 
requested development in the previous Remand.  Thereafter, 
the RO issued a SSOC in July 2000.  These documents together 
listed the evidence considered, the legal criteria for 
evaluating each of the claims, an analysis of the facts as 
applied to the applicable law, regulations and criteria, and 
informed the veteran of the information and evidence 
necessary to substantiate the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
February 1994, the veteran indicated that all of his medical 
treatment had been at the VA and that he did not have any 
private treatment records.  In March 1994, he requested that 
the RO obtain VA treatment records from the Tampa VA Medical 
Center.  In March and June 1995, the veteran submitted 
private treatment records of Dr. Andrews.  All of the service 
medical records have been obtained.  VA outpatient and 
hospital records dated from September 1978 to July 1997, 
including records from the Tampa VA Medical Center, were 
obtained.  In accordance with the Board's March 1997 remand 
instructions, the RO obtained a consent form from the veteran 
and, in August 1997, requested CT study reports dated in 
March 1995 and February 1992 from Dr. Andrews.  In August 
1997, a reply to the request to Dr. Andrews indicated that no 
CT scan was ordered by him and that the VA clinic in Tampa 
should be contacted.  A November 1997 hand-written notation 
in the claims file indicates that no CT scan reports were 
located at the Tampa VA Medical Center.  VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO afforded the veteran VA 
examinations in July 1993, August 1997 and November 1998.  
Although the most recent examination was in 1998, there is 
nothing in the record to show that another examination is 
required to determine the current severity of the service-
connected residuals of septorhinoplasty.  In the October 2001 
VA Form 1-646, the veteran's representative noted that the 
veteran continued to complain of congestion, crusting, yellow 
odorous mucus and headaches.  Those are the same complaints 
shown previously in the record and there is no allegation of 
an increase in severity since the last examination.  The 
record contains ample clinical finding on which to base a 
decision and the Board finds that no additional VA 
examinations are needed.

On appellate review, there are no areas in which further 
development is needed.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Entitlement to service connection for a sinus or related 
upper respiratory disorder, secondary to service-connected 
residuals of septorhinoplasty.


Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).

To establish service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of evidence 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Moreover, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran seeks service connection for a sinus or related 
upper respiratory disorder, secondary to his service-
connected residuals of septorhinoplasty with headaches.

The service medical records show that the veteran suffered 
lacerations of the forehead and bridge of the nose as a 
result of an automobile accident in January 1946.  A January 
1946 radiological report showed a simple complete fracture of 
the nasal bone with no displacement and slight septal 
deviation to the left.

By rating action in March 1946, service connection was 
granted for deformity of the nose, post traumatic, rated as 
disfiguring scar, effective from February 14, 1946.  

A September 1978 VA hospital summary shows that the veteran 
reported nasal obstruction since he fractured his nose in 
1944.  A septorhinoplasty was performed.  

By rating action in September 1978, the RO recharacterized 
the service-connected nose deformity as postoperative 
residuals of septorhinoplasty and assigned a 100 percent 
convalescent rating from September 5 to September 30, 1978 
based on 38 C.F.R. § 4.30 and a 10 percent under Diagnostic 
Code 6502, effective from October 1, 1978.  By rating action 
in July 1980, the RO determined that an increased rating for 
the service-connected postoperative residuals of 
septorhinoplasty was not warranted but indicated that 
symptoms of headaches would be added to the diagnosis.  The 
RO again recharacterized the service-connected disability as 
postoperative residuals septorhinoplasty with headaches, 
rated as 10 percent disabling from October 1, 1978 under 
Diagnostic Code 6502. 

On VA examination in July 1993, the veteran reported the 
injury to the forehead, eyes and nose during service and that 
the condition worsened.  He reported that he had a septal 
rhinoplasty in 1978 which was unsuccessful.  He indicated 
that the surgery did not relieve any of his symptoms of 
sinusitis, headache or breathing problems.  The diagnoses 
included residuals of rhinoplasty and chronic recurrent 
sinusitis and bronchitis.  The examiner did not relate 
sinusitis to the service-connected residuals of 
septorhinoplasty.  

A February 1995 private medical report noted that the veteran 
had a shrapnel wound to his frontal and nasal areas in 1944.  
He reported chronic drainage, anteriorly and posteriorly that 
was sanguino-purulent.  The examiner indicated that the 
concern was the rhinosinus problem connected to the injury.  

On VA examination in November 1998, the examiner stated that 
the claims file was reviewed and acknowledged the history of 
septal deviation and nasal fracture in 1946, as well as 
septorhinoplasty in 1978.  The examiner indicated that the 
medical records showed a history of rhinitis and possible 
chronic sinusitis secondary to his complaints of pressure in 
the maxillary, frontal and ethmoid areas.  The examiner 
concluded that chronic sinusitis was not related to the 
veteran's septorhinoplasty. 

The veteran is service connected for residuals of 
septorhinoplasty and claims that a sinus or related upper 
respiratory disorder, to include sinusitis, is the result of 
that disability.  The Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for sinusitis as secondary to service-connected 
residuals of septorhinoplasty because there is no competent 
medical evidence, as opposed to the veteran's mere assertion, 
reflecting that sinusitis is related to the service-connected 
residuals of septorhinoplasty.  

The medical evidence shows that the veteran has a current 
diagnosis of chronic sinusitis.  The February 1995 statement 
of the veteran's private physician noted that the veteran 
reported a history of shrapnel wound to his frontal and nasal 
areas in 1944 and he indicated that the concern was the 
rhinosinus problem connected to the injury.  There is no 
indication that the private physician reviewed the claims 
folder, including the service medical records.  The evidence 
clearly shows that the veteran injured the nose in an 
automobile accident with no evidence showing a shrapnel wound 
was the cause of the injury.  To the extent that the private 
physician is linking a sinus condition to the veteran's 
initial injury and the service-connected disability, that 
opinion is clearly based solely on the inaccurate history as 
reported to him by the veteran.  The Board finds that this 
private medical statement has no probative value because it 
was not based on a review of the medical evidence and was 
instead, based on an inaccurate history related by the 
veteran.  The Board is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).

The medical evidence of record includes VA outpatient records 
and reports of VA examinations.  The VA outpatient records do 
not include any opinion relating the sinusitis to the 
veteran's service-connected residuals of septorhinoplasty.  
The November 1998 VA examination report shows that the 
examiner reviewed the entire claims folder, including the 
veteran's service medical records, and conducted an 
examination of the veteran.  The examiner concluded, based on 
his review of the records and examination, that sinusitis was 
not related to the service-connected residuals of 
septorhinoplasty.  

The veteran has asserted that sinusitis is caused by his 
service-connected residuals of septorhinoplasty.  As a 
layperson however, the veteran is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  Thus, his statements 
regarding medical causation are not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's contentions have been considered.  However, 
they are not supported by the record.  Following a full 
review of the record, it is clear that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for sinusitis as secondary to the service-
connected residuals of septorhinoplasty.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Entitlement to an increased rating for residuals of 
septorhinoplasty with headaches, currently rating as 10 
percent disabling.


The veteran has established service connection for residuals 
of septorhinplasty which is rated as 10 percent disabling 
under Diagnostic Code 6501.  In June 1993, he requested an 
increased rating.  He contends that it is more disabling than 
currently evaluated because it is manifested by constant 
congestion, crusting and odorous mucus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment in the veteran's 
ability to engage in ordinary activities and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (2001).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating diseases 
of the nose and throat.  The amendment became effective 
October 7, 1996.  See 61 Fed. Reg. 46,720 through 46,731 
(September 5, 1996).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g) (West 1991).

The veteran's service connected residuals of septorhinplasty 
are rated under the provisions of Diagnostic Code 6502 for 
deflection or deviation of the nasal septum.  The version of 
Code 6502 in effect prior to October 7, 1996, provided for a 
10 percent rating for marked interference with breathing 
space.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  This 
was the highest available rating under this Code.  Under the 
current version of Code 6502, the criteria have been changed, 
but the highest available evaluation is still 10 percent.  38 
C.F.R. § 4.97, Diagnostic Code 6502 (2001).

Because the VA examiner in August 1997 attributed the 
veteran's atrophic rhinitis to his two "mechanical insults" 
(i.e., the in-service injury and the septorhinoplasty), the 
Board will also consider the rating criteria for evaluation 
atrophic rhinitis, Diagnostic Code 6501 (1996) and Diagnostic 
Codes 6522, 6523, 6524 (2001).

Under the rating criteria for chronic atrophic rhinitis in 
effect prior to October 7, 1996, a 10 percent disability 
rating was warranted for chronic atrophic rhinitis with 
definite atrophy of the intranasal structure and moderate 
secretion.  A 30 percent disability rating was warranted for 
chronic atrophic rhinitis with moderate crusting and ozena 
and atrophic changes.  A 50 percent disability rating was 
warranted for chronic atrophic rhinitis with massive crusting 
and marked ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).

The revised rating schedule eliminated Diagnostic Code 6501, 
and new diagnostic codes were added for allergic or vasomotor 
rhinitis, bacterial rhinitis and granulomatous rhinitis.  A 
10 percent disability rating is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  A 30 percent disability 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2001).  

Under Diagnostic Code 6523, bacterial rhinitis is rated as 10 
percent disabling with permanent hypertrophy of the 
turbinates and with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side. A 50 percent evaluation will be assigned with 
rhinoscleroma.  38 C.F.R. § 4.97, Diagnostic Code 6523 
(2001).  A 20 percent evaluation for granulomatous infection; 
a 100 percent evaluation will be assigned for Wegener's 
granulomatosis, lethal midline granuloma.  38 C.F.R. § 4.97, 
Diagnostic Code 6524 (2001).

The November 1998 VA examination report indicated that the 
veteran's current symptoms attributable to sinusitis and 
headache are not related to the service-connected residuals 
of septorhinoplasty.  Therefore the criteria of Diagnostic 
Code 6510 through 6541 for sinusitis are not for application 
in this case.

On VA examination in July 1993, the veteran reported that 
septal rhinoplasty in 1978 did not relieve any of his 
symptoms of sinusitis, headache or breathing problems.  
Examination revealed an obstruction in the left nasal 
passage, possibly a polyp.  There was tenderness over the 
maxillary and frontal sinuses.  It was noted that there was 
interference with breathing space and headaches but no 
purulent discharge.  The diagnoses included residuals of 
rhinoplasty, headaches and difficulty breathing in left 
nostril, possible polyp.  

In January 1995, the veteran testified that he had a constant 
runny nose.  He indicated that he experienced congestion and 
crusting of the nose every morning with odorous yellow mucus.  
He testified that he had been told by doctors that his nasal 
passages had gotten smaller and that there was no further 
treatment available to alleviate his symptoms.  

A February 1995 private treatment record showed that the 
veteran reported chronic drainage from the nose, both 
anteriorly and posteriorly that was sanguino-purulent.  
Examination showed there was mild inflammation of the nasal 
mucosa, but otherwise clear.  No pus or polyps were noted.  
The nasopharynx was clear.  

VA outpatient treatment records dated from January 1993 to 
July 1997 show treatment for chronic rhinitis in October 
1993, February 1994 and March and June 1995. 

On VA examination in August 1997, the veteran reported nasal 
crusting, scabbing, dryness and occasional epistaxis with 
blowing and clearing of his nose.  He reported using nasal 
sprays on an as-needed basis for the previous several years 
and occasional nasal odor.  Examination of the nose revealed 
that the septum was covered with crust.  The inferior meatus 
was patent with some bilateral crusting and scabbing.  There 
was generalized atrophy of mucous membranes.  The inferior 
turbinates were atrophic with dry mucosa.  No polyps were 
seen in the sphenoethmoidal recess or olfactory area.  The 
superior turbinates were poorly visualized due to crusting.  
It was noted that no x-rays were done.  There was no 
palpatory tenderness over the sinuses and no nasal discharge.  
The diagnoses included chronic atrophic rhinitis, and the 
examiner stated that both the traumatic injury to the nose in 
service and the septorhinoplasty should be considered as 
contributory to his current atrophic rhinitis.

On VA examination in November 1998, the veteran reported 
nasal congestion which dissipated in the afternoon.  He 
reported constant headaches.  He reported some intermittent 
clear rhinorrhea and some persistent postnasal drip.  
Examination revealed some mild tenderness over the maxillary 
sinuses and frontal area.  There was no facial asymmetry, 
edema, swelling or erythema.  Intranasally, there was some 
very mild purulent drainage posteriorly, more on the right 
than the left.  The examiner indicated that there was 
approximately 10 percent obstruction on the left and 30 
percent obstruction on the right.  The mucosa appeared moist 
and did not have evidence of atrophic rhinitis at that time.  
The diagnoses included history of atrophic rhinitis, that 
clinical examination did not show current evidence although 
symptoms would suggest it.  It was concluded that atrophic 
rhinitis was not secondary to any granulomatous type 
infection.  The examiner concluded that chronic sinusitis was 
not due to the septorhinoplasty and that headaches were more 
likely than not related to chronic sinusitis.  

After a full review of the evidence, the Board concludes that 
the veteran's service-connected residuals of 
septorhinoplasty, manifested by chronic rhinitis, warrants 
the assignment of a 30 percent disability rating under the 
criteria of Diagnostic Code 6501 in effect prior to October 
7, 1996, and no higher.  The evidence shows that the veteran 
has reported symptoms of congestion, crusting and nasal odor 
during the entire appeal period.  The July 1993 VA 
examination report noted obstruction in the left nasal 
passage, a possible polyp and no purulent discharge.  The VA 
outpatient records indicate that he as seen for complaints 
related to chronic rhinitis.  On VA examination in August 
1997, there was evidence of crusting and the veteran reported 
crusting and nasal odor.  Atrophy of the mucous membranes and 
the inferior turbinates was noted.  There was no evidence of 
polyps.  The most recent examination in November 1998, noted 
some purulent drainage and the veteran continued to complain 
of nasal congestion.  Under the old criteria of Diagnostic 
Code 6501, a 30 percent disability rating was warranted for 
chronic atrophic rhinitis with moderate crusting and ozena 
and atrophic changes.  Therefore, the Board has considered 
the requirement of 38 C.F.R. § 4.3 and resolved any 
reasonable doubt regarding the level of the veteran's 
disability in his favor by assigning the 30 percent 
disability rating under Diagnostic Code 6501.

The Board finds that a rating in excess of 30 percent under 
the old criteria of Diagnostic Code 6501 is not warranted.  
There is no medical evidence of massive crusting and marked 
ozena, with anosmia, absence of the sense of smell.  
Therefore, a rating in excess of 30 percent is not warranted 
for rhinitis under Diagnostic Code 6501 (1996).  The revised 
regulations provide for a maximum 30 percent rating for 
rhinitis under Diagnostic Code 6522 (2001).  There is no 
medical evidence of rhinoscleroma or Wegner's granulomatosis, 
which would allow for a higher rating under either Diagnostic 
Code 6523 for bacterial rhinitis or Diagnostic Code 6524 for 
granulomatous rhinitis.  For these reasons, the Board finds 
that the criteria for a rating in excess of 30 percent is not 
warranted.


ORDER

Service connection for a sinus or related upper respiratory 
disorder, include sinusitis, as secondary to the service-
connected residuals of septorhinoplasty, is denied.

A 30 percent rating, and no more, is granted for residuals of 
septorhinoplasty, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

